DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 3, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
The drawings are objected to because of the following reasons:

Regarding FIG. 1:  The symbol used for ground is not a standard symbol for ground, and more closely resembles the symbol for power or VDD.  It is suggested to use a ground symbol that would resemble the ground symbol used in the other FIGURES such as the triangle that points down (see the ground symbol used in FIG. 2).

Regarding FIG. 5:  Since the circuit 20’ is seen to function as a controller that sends out a control signal, a voltage signal, to the gates of 34 and 43 then referring to it as a “DAC 

.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification

The disclosure is objected to because of the following informalities:



Regarding [0029]:  Change “main bitlines MBL” to “local bitlines BL”

Regarding the term “enrichment MOS transistors” or “enrichment MOSFET”:  This term is seen eleven times throughout the specification but such a term is not a standard term in the art.  Perhaps applicant intended to say “enhancement MOS transistors”.  Maybe Applicant intended to use the word enriched for doped but even then, such detail would be redundant since NMOS already means that the diffusion terminals are doped n-type.

Regarding [0036]:  Since the “*” symbol is already being used for the programming current I* then now using the “*” symbol as a multiplication symbol may confuse many readers.  Accordingly it is suggested to replace “w*I” with “wI” or “w x I” or “w multiplied by I” or “w times I”.

Regarding [0043]:  Change “current programming circuit” to “current programming control circuit”.

Regarding [0046]:  Change “current programming circuit” to “current programming control circuit”.  Change “To this regard” to “In regards to this”.

Regarding [0065]:  The word “ions” is used but does not make sense.


Appropriate correction is required.


Claim Objections
Claims 1 and 14 objected to because of the following informalities:  

Regarding each of claims 1 and 14:  The elements of the claims need to be more clearly tied or connected together, and each “wherein” clause needs to be tied to an independent clause, it can’t appear as a loose unconnected clause as if it is in another element in the comprising structure being claims. Accordingly, to connect the claim elements better or in clearer and definite manner, it is suggested to amend the claims as follows:

1. A non-volatile memory device comprising:
     an array of memory cells arranged in rows and columns, each memory cell including a respective storage element and a respective access element;
     a plurality of wordlines, the memory cells of each row being coupled to a corresponding wordline of the plurality of wordlines;
     a plurality of local bitlines, the memory cells of each column being coupled to a
corresponding local bitline of the plurality of local bitlines;
     a plurality of main bitlines, each main bitline being coupleable to a corresponding subset of local bitlines of the pluralilty of local bitlines;
     a plurality of program driver circuits, each of which has a corresponding output node
 of the plurality of main bitlines; 
     a column decoder[[;]], wherein the column decoder includes, for each program driver circuit:
          for each of the main bitlines of the corresponding subset of main bitlines, a corresponding main selection circuit, which is electronically controllable so as to selectively couple the main bitline to the output node of the program driver circuit; and
          for each of the local bitlines of the corresponding subset of local bitlines coupleable to a corresponding main bitline of the corresponding subset of main bitlines, a local selection circuit, which is electronically controllable so as to selectively couple the local bitline to the corresponding main bitline; and
          
     a control unit which is configured to control the local selection circuits and the
main selection circuits so that, during a step of writing a number of selected memory cells, each selected memory cell is coupled to the output node of a corresponding program driver circuit through the corresponding local bitline and the corresponding main bitline, so as to be traversed by the corresponding programming current[[; and]],
          wherein each corresponding program driver circuit further includes a corresponding limiter circuit which is electrically coupled, for each main bitline of the corresponding subset, to a corresponding sense node whose voltage depends, when the selected memory cell coupled to the output node of the corresponding program 
          wherein each limiter circuit is configured to turn off the corresponding programming current, in response to the voltage on any of the corresponding sense nodes overcoming a reference voltage.

14. An electronic apparatus comprising:
     a bus;
     a controller coupled to the bus; and
     a memory device coupled to the bus, the memory device comprising:
          an array of memory cells arranged in rows and columns, each memory cell
including a respective storage element and a respective access element;
          a plurality of wordlines, the memory cells of each row being coupled to a
corresponding wordline of the plurality of wordlines;
          a plurality of local bitlines, the memory cells of each column being coupled to a
corresponding local bitline of the plurality of local bitlines;
          a plurality of main bitlines, each main bitline being coupleable to a corresponding
subset of local bitlines of the plurality of local bitlines;
          a plurality of program driver circuits, each of which has a corresponding output
node and is configured to inject a programming current in the corresponding output node, each output node being coupleable to a corresponding subset of main bitlines of the plurality of main bitlines; and
, wherein the column decoder includes, for each program driver circuit:
               for each of the main bitlines of the corresponding subset of the main bitlines, a corresponding main selection circuit, which is electronically controllable so as to selectively couple the main bitline to the output node of the program driver circuit; and
               for each of the local bitlines of the subset of local bitlines coupleable to a corresponding main bitline of the corresponding subset of main bitlines, a local selection circuit, which is electronically controllable so as to selectively couple the local bitline to the corresponding main bitline; and
         
           a control unit which is configured to control the local selection circuits
and the main selection circuits so that, during a step of writing a number of selected memory cells, each selected memory cell is coupled to the output node of a corresponding program driver circuit through the corresponding local bitline and the corresponding main bitline, so as to be traversed by the corresponding programming current[[; and]],
               wherein each program driver circuit further includes a corresponding limiter
circuit which is electrically coupled, for each main bitline of the corresponding subset of main bitlines, to a corresponding sense node whose voltage depends, when the selected memory cell coupled to the output node of the corresponding program driver circuit is coupled to the corresponding main bitline, on the voltage on the corresponding main bitline; and 
.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 3, 5, 14, 16, and 18:  The phrase “a number” is used each of these  but it is not definite what this number is.  For example, zero is a number, and therefore  is a number within the scope of “a number” so then many of the claim elements end up not being required or present when using zero as a number.  Hence, the respective claim is not definite.  One possible fix would be to change “a number of selected memory cells” to “to at least one selected memory cell”, and change “when the selected memory cell” to “when the at least one selected 


1. A non-volatile memory device comprising:
     an array of memory cells arranged in rows and columns, each memory cell including a respective storage element and a respective access element;
     a plurality of wordlines, the memory cells of each row being coupled to a corresponding wordline of the plurality of wordlines;
     a plurality of local bitlines, the memory cells of each column being coupled to a
corresponding local bitline of the plurality of local bitlines;
     a plurality of main bitlines, each main bitline being coupleable to a corresponding subset of local bitlines of the pluralilty of local bitlines;
     a plurality of program driver circuits, each of which has a corresponding output node
and is configured to inject a programming current in the corresponding output node, each output node being coupleable to a corresponding subset of main bitlines of the plurality of main bitlines; 
     a column decoder[[;]], wherein the column decoder includes, for each program driver circuit:
          for each of the main bitlines of the corresponding subset of main bitlines, a corresponding main selection circuit, which is electronically controllable so as to selectively couple the main bitline to the output node of the program driver circuit; and
 of the corresponding subset of local bitlines coupleable to a corresponding main bitline of the corresponding subset of main bitlines, a local selection circuit, which is electronically controllable so as to selectively couple the local bitline to the corresponding main bitline; and
          
     a control unit which is configured to control the local selection circuits and the
main selection circuits so that, during a step of writing at least one selected memory cell , each of the at least one selected memory cell is coupled to the output node of a corresponding program driver circuit through the corresponding local bitline and the corresponding main bitline, so as to be traversed by the corresponding programming current[[; and]],
          wherein each corresponding program driver circuit further includes a corresponding limiter circuit which is electrically coupled, for each main bitline of the corresponding subset, to a corresponding sense node whose voltage depends, when the at least one selected memory cell coupled to the output node of the corresponding program driver circuit is coupled to the corresponding main bitline, on the voltage on the corresponding main bitline; and      
          wherein each limiter circuit is configured to turn off the corresponding programming current, in response to the voltage on any of the corresponding sense nodes overcoming a reference voltage.

3. The memory device according to claim 2, wherein, during the step of writing, the control unit controls the local selection circuits and the main selection circuits coupled to 
     generate, on a respective output, a respective interruption signal, whose logic value ST-19-AG-0447USot-32-depends on the control voltage on the corresponding control node, the logic value on the respective output being indicative of whether, during the writing step, an open bit occurred in the selected memory cell coupled to the corresponding program driver circuit, the corresponding limiter circuit being further configured to turn off the corresponding programming current based on the respective interruption signal;    
     wherein, when the control unit is configured to cause the reconfigurable flip-flop circuits to operate in the first mode, the control unit is further configured to: 
          detect the occurrence, during the writing step, of an open bit in any of the selected memory cells, based on the generated interruption signals; 
     wherein the control unit is further controllable so as to cause the reconfigurable flip-flop circuits to operate, after the writing step, in a second mode; and wherein, when the control unit is configured to cause the reconfigurable flip-flop circuits to operate in the second mode, the control unit is further configured to generate a pulsed clock signal; and wherein, when operating in the second mode, the reconfigurable flip-flop circuits are coupled in cascade, and each reconfigurable flip-flop circuit is configured to: 

          receive the clock signal; and 
          transfer the logic value on the respective input onto the respective output, with a timing which depends on pulses of the clock signal; and 
     wherein the control unit is further configured to determine the program driver circuit coupled, during the writing step, to the selected memory cell in which an open bit occurred, ST-19-AG-0447USot-33-based on the logic values on the output of the first reconfigurable flip-flop circuit of the cascade, during at least oneof the pulses of the clock signal.

5. The memory device according to claim 4, wherein, during the step of writing, the control unit controls the local selection circuits and the main selection circuits coupled to the selected memory cells through, respectively, a same local column-decoding signal and a same main column-decoding signal; and wherein each limiter circuit further comprises a reconfigurable flip-flop circuit coupled to the corresponding control node, the control unit being controllable so as to cause the reconfigurable flip-flop circuits to operate, during the writing step, in a first mode; and wherein, when operating in the first mode, each reconfigurable flip-flop circuit is configured to: 

     ST-19-AG-0447USot-34-wherein, when the control unit is configured to cause the reconfigurable flip-flop circuits to operate in the first mode, the control unit is further configured to: 
          detect the occurrence, during the writing step, of an open bit in any of the selected memory cells, based on the generated interruption signals; 
     wherein the control unit is further controllable so as to cause the reconfigurable flip-flop circuits to operate, after the writing step, in a second mode; and wherein, when the control unit is configured to cause the reconfigurable flip-flop circuits to operate in the second mode, the control unit is further configured to generate a pulsed clock signal; and wherein, when operating in the second mode, the reconfigurable flip-flop circuits are coupled in cascade, and each reconfigurable flip-flop circuit is configured to: 
          couple a respective input to the output of the following reconfigurable flip-flop circuit, so as to receive the logic value on the output of the following reconfigurable flip-flop circuit, the logic value on the output of the following reconfigurable flip-flop circuit being indicative of whether, during the writing step, an open bit occurred in the selected memory cell coupled to the program driver circuit which corresponds to the following reconfigurable flip-flop circuit; 
          receive the clock signal; and 

     wherein the control unit is further configured to determine the program driver circuit coupled, during the writing step, to the selected memory cell in which an open bit occurred, based on the logic values on the output of the first reconfigurable flip-flop circuit of the cascade, during at least one  of the pulses of the clock signal.


14. An electronic apparatus comprising:
     a bus;
     a controller coupled to the bus; and
     a memory device coupled to the bus, the memory device comprising:
          an array of memory cells arranged in rows and columns, each memory cell
including a respective storage element and a respective access element;
          a plurality of wordlines, the memory cells of each row being coupled to a
corresponding wordline of the plurality of wordlines;
          a plurality of local bitlines, the memory cells of each column being coupled to a
corresponding local bitline of the plurality of local bitlines;
          a plurality of main bitlines, each main bitline being coupleable to a corresponding
subset of local bitlines of the plurality of local bitlines;
          a plurality of program driver circuits, each of which has a corresponding output
 of the plurality of main bitlines; and
          a column decoder[[;]], wherein the column decoder includes, for each program driver circuit:
               for each of the main bitlines of the corresponding subset of the main bitlines, a corresponding main selection circuit, which is electronically controllable so as to selectively couple the main bitline to the output node of the program driver circuit; and
               for each of the local bitlines of the subset of local bitlines coupleable to a corresponding main bitline of the corresponding subset of main bitlines, a local selection circuit, which is electronically controllable so as to selectively couple the local bitline to the corresponding main bitline; and
         
           a control unit which is configured to control the local selection circuits
and the main selection circuits so that, during a step of writing at least one selected memory cell , each of the at least one selected memory cell is coupled to the output node of a corresponding program driver circuit through the corresponding local bitline and the corresponding main bitline, so as to be traversed by the corresponding programming current[[; and]],
               wherein each program driver circuit further includes a corresponding limiter
circuit which is electrically coupled, for each main bitline of the corresponding subset of main bitlines, to a corresponding sense node whose voltage depends, when the selected memory cell coupled to the output node of the corresponding program driver 
               wherein each limiter circuit is configured to turn off the corresponding programming current, in response to the voltage on any of the corresponding sense nodes overcoming a reference voltage.

16. The electronic apparatus according to claim 15, wherein, during the step of writing, the control unit controls the local selection circuits and the main selection circuits coupled to the selected memory cells through, respectively, a same local column-decoding signal and a same main column-decoding signal; and wherein each limiter circuit further comprises a reconfigurable flip-flop circuit coupled to the corresponding control node, the control unit being controllable so as to cause the reconfigurable flip-flop circuits to operate, during the writing step, in a first mode; and wherein, when operating in the first mode, each reconfigurable flip-flop circuit is configured to:  
     generate, on a respective output, a respective interruption signal, whose logic value depends on the control voltage on the corresponding control node, the logic value on the respective output being indicative of whether, during the writing step, an open bit occurred in the selected memory cell coupled to the corresponding program driver circuit, the corresponding limiter circuit being further configured to turn off the corresponding programming current based on the respective interruption signal; 
          wherein, when the control unit is configured to cause the reconfigurable flip-flop circuits to operate in the first mode, the control unit is further configured to: 

          wherein the control unit is further controllable so as to cause the reconfigurable flip-flop circuits to operate, after the writing step, in a second mode; and wherein, when the control unit is configured to cause the reconfigurable flip-flop circuits to operate in the second mode, the ST-19-AG-0447USot-40-control unit is further configured to generate a pulsed clock signal; and wherein, when operating in the second mode, the reconfigurable flip-flop circuits are coupled in cascade, and each reconfigurable flip-flop circuit is configured to:    
               couple a respective input to the output of the following reconfigurable flip-flop circuit, so as to receive the logic value on the output of the following reconfigurable flip-flop circuit, the logic value on the output of the following reconfigurable flip-flop circuit being indicative of whether, during the writing step, an open bit occurred in the selected memory cell coupled to the program driver circuit which corresponds to the following reconfigurable flip-flop circuit; 
               receive the clock signal; and 
               transfer the logic value on the respective input onto the respective output, with a timing which depends on pulses of the clock signal; and 
          wherein the control unit is further configured to determine the program driver circuit coupled, during the writing step, to the selected memory cell in which an open bit occurred, based on the logic values on the output of the first reconfigurable flip-flop circuit of the cascade, during at least one  of the pulses of the clock signal.


     generate, on a respective output, a respective interruption signal, whose logic value depends on the control voltage on the corresponding control node, the logic value on the respective output being indicative of whether, during the writing step, an open bit occurred in the selected memory cell coupled to the corresponding program driver circuit, the corresponding limiter circuit being further configured to turn off the corresponding programming current based on the respective interruption signal; 
          wherein, when the control unit is configured to cause the reconfigurable flip-flop circuits to operate in the first mode, the control unit is further configured to: 
               detect the occurrence, during the writing step, of an open bit in any of the selected memory cells, based on the generated interruption signals; wherein the control unit is further controllable so as to cause the reconfigurable flip-flop circuits to operate, after the writing step, in a second mode; and 
          wherein, when the control unit is configured to cause the reconfigurable flip-flop circuits to operate in the second mode, the control unit is further configured to generate a pulsed clock signal; and wherein, when operating in the second mode, the 
               couple a respective input to the output of the following reconfigurable flip-flop circuit, so as to receive the logic value on the output of the following reconfigurable flip-flop ST-19-AG-0447USot-42-circuit, the logic value on the output of the following reconfigurable flip-flop circuit being indicative of whether, during the writing step, an open bit occurred in the selected memory cell coupled to the program driver circuit which corresponds to the following reconfigurable flip-flop circuit; 
               receive the clock signal; and 
               transfer the logic value on the respective input onto the respective output, with a timing which depends on pulses of the clock signal; and 
          wherein the control unit is further configured to determine the program driver circuit coupled, during the writing step, to the selected memory cell in which an open bit occurred, based on the logic values on the output of the first reconfigurable flip-flop circuit of the cascade, during at least one  of the pulses of the clock signal.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827